Valentine, J.:
I concur, with some doubts, in the decision of this case. For, while under the circumstances of this case eminent justice has been done by the decision, yet, at first view, I thought there might be cases where such a decision, might* allow manifest injustice to be done. Thousands of bonds for various purposes have been issued in different portions of this state, within the last six or eight years, illegally, fraudulently, flagrantly, perfidiously, and in many cases where all the local officers who would have the power to commence an action to have such bonds declared void are interested in having them held valid, and where the individual taxpayers of the locality have no adequate remedy. But after a careful consideration of the question, I have come to the conclusion that the decision in. this case will not prevent the attorney-general from prosecuting an action in the name of the state to prevent a public injustice that could not otherwise be avoided. ■
J udgment affirmed.